                                  1   LOEB & LOEB LLP
                                      Camron A. Dowlatshahi (SBN 308618)
                                  2   cdowlatshahi@loeb.com
                                  3   10100 Santa Monica Blvd., Suite 2200
                                      Los Angeles, CA 90067-4120
                                  4   Telephone: (310) 282-2000
                                      Facsimile: (310) 282-2200
                                  5
                                      LOEB & LOEB LLP
                                  6   Laura McNally (Pro Hac Vice application forthcoming)
                                  7   lmcnally@loeb.com
                                      Neil Nandi (Pro Hac Vice application forthcoming)
                                  8   nnandi@loeb.com
                                      321 N. Clark St., Suite 2300
                                  9   Chicago, IL 60654
                                      Telephone: (312) 464-3100
                            10        Facsimile: (312) 464-3111
                            11
                                      Attorneys for Amicus Curiae
                            12        Immigration Law Professors

                            13        [Additional counsel listed on signature page]
                            14
                            15                                      UNITED STATES DISTRICT COURT
                            16                        IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            17
                            18        PANGEA LEGAL SERVICES; DOLORES                  )   Case No.: 3:20-cv-09253-JD
                                      STREET COMMUNITY SERVICES, INC.;                )
                            19        CATHOLIC LEGAL IMMIGRATION                      )   AMICUS CURIAE BRIEF IN SUPPORT
                                      NETWORK, INC.; and CAPITAL AREA                 )   OF PLAINTIFFS’ MOTION FOR
                            20        IMMIGRANTS’ RIGHTS COALITION,                   )   TEMPORARY RESTRAINING ORDER
                                                                                      )
                            21                         Plaintiffs,                    )
                                                                                      )   Date:    January 7, 2021
                            22                 v.                                     )   Time:    10:00 a.m.
                                                                                      )   Judge:   Hon. James Donato
                            23        U.S. DEPARTMENT OF HOMELAND                     )   Ctrm.:   11
                                      SECURITY; CHAD F. WOLF, under the title )
                            24        of Acting Secretary of Homeland Security;       )
                                      KENNETH T. CUCCINELLI, under the title )
                            25        of Senior Official Performing the Duties of the )
                                      Deputy Secretary for the Department of          )
                            26        Homeland Security; U.S. CITIZENSHIP AND )
                                      IMMIGRATION SERVICES; U.S.                      )
                            27        IMMIGRATION AND CUSTOMS                         )
                                      ENFORCEMENT; TONY H. PHAM, under                )
                            28        the title of Senior Official Performing the     )

      Loeb & Loeb
A Limited Liability Partnership
    Including Professional
         Corporations
                                  1   Duties of the Director of U.S. Immigration and   )
                                      Customs Enforcement; U.S. CUSTOMS AND            )
                                  2   BORDER PROTECTION MARK A.                        )
                                      MORGAN, under the title of Senior Official       )
                                  3   Performing the Duties of the Commissioner of     )
                                      U.S. Customs and Border Protection; U.S.         )
                                  4   DEPARTMENT OF JUSTICE; WILLIAM P.                )
                                      BARR, under the title of U.S. Attorney           )
                                  5   General; EXECUTIVE OFFICE FOR                    )
                                      IMMIGRATION REVIEW; and JAMES                    )
                                  6   MCHENRY, under the title of Director of the      )
                                      Executive Office for Immigration Review,         )
                                  7                                                    )
                                                    Defendants.                        )
                                  8
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                        AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
      Loeb & Loeb
A Limited Liability Partnership
                                                        FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
    Including Professional
         Corporations
                                  1                                                        TABLE OF CONTENTS

                                  2   TABLE OF CONTENTS ................................................................................................................. i
                                  3   TABLE OF AUTHORITIES .......................................................................................................... ii
                                  4   SUMMARY OF ARGUMENTS .................................................................................................... 1
                                  5   AMICUS BRIEF IN SUPPORT OF PLAINTIFFS ........................................................................ 1
                                  6   I.        The Departments’ Adverse Factors Create De Facto Bars that Conflict with
                                                Congress’ Statutory Text ..................................................................................................... 1
                                  7
                                                A.         The Asylum Rule’s De Facto Bars and Amorphous Exceptions
                                  8                        Impermissibly Narrow the Discretion the INA Requires ........................................ 1
                                  9             B.         The Asylum Rule’s De Facto Bars Conflict with Congress’ Statutory
                                                           Scheme of Narrowly-Tailored Bars ........................................................................ 3
                            10
                                      II.       Two Adverse Factors—Unlawful Manner of Entry and Use of Fraudulent Entry
                            11                  Documents—Conflict with Congress’ Statutory Scheme ................................................... 4
                            12                  A.         Under the Refugee Act and the Illegal Immigration Reform Act,
                                                           Unlawful Manner of Entry is Not a Bar to Asylum ................................................ 4
                            13
                                                B.         Under the INA, Use of Fraudulent Entry Documents Is Not a Bar to
                            14                             Asylum .................................................................................................................... 5
                            15        III.      Even If the Asylum Rule Were Considered a Permissible Construction of the
                                                INA, the Departments Have Not Provided a Sufficient Explanation for the
                            16                  Change in Statutory Interpretation Underlying the Asylum Rule ....................................... 5
                            17                  A.         The Departments Fail to Support Their Claims Regarding Asylum in
                                                           Mexico ..................................................................................................................... 6
                            18
                                                B.         The Departments Fail to Support Their Claim that the Asylum Rule
                            19                             Targets Meritless Claims ......................................................................................... 7
                            20                  C.         The Departments Fail to Support Their Dilution of the Firm Resettlement
                                                           Standard ................................................................................................................... 9
                            21
                                      CONCLUSION ............................................................................................................................. 12
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                                             -i-
                                                                 AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
      Loeb & Loeb
A Limited Liability Partnership
                                                                 FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
    Including Professional
         Corporations
                                  1                                                   TABLE OF AUTHORITIES
                                                                                                                                                                        Page(s)
                                  2
                                      Cases
                                  3
                                  4   Boika v. Holder,
                                         727 F.3d 735 (7th Cir. 2013) ................................................................................................... 12
                                  5
                                      East Bay Sanctuary Covenant v. Barr,
                                  6      964 F.3d 832 (9th Cir. 2020) ................................................................................................. 6, 8
                                  7   East Bay Sanctuary Covenant v. Barr,
                                         Case No. 19-cv-04073-JST, 2020 U.S. Dist. LEXIS 211795 (N.D. Ca. Nov. 10, 2020) ......... 6
                                  8
                                      East Bay Sanctuary Covenant v. Trump,
                                  9
                                         950 F.3d 1242 (9th Cir. 2020) ........................................................................................... 1, 4, 5
                            10
                                      Encino Motorcars, LLC v. Navarro,
                            11           136 S. Ct. 2117 (2016) .............................................................................................................. 6

                            12        Etienne Tchitchui v. Holder,
                                          657 F.3d 132 (2d Cir. 2011) .................................................................................................... 11
                            13
                                      INS v. Cardoza-Fonseca,
                            14           480 U.S. 421 (1987) .................................................................................................................. 4
                            15
                                      Maharaj v. Gonzales,
                            16          450 F.3d 961 (9th Cir. 2006) ............................................................................................... 3, 10

                            17        Matter of A-G-G-,
                                         25 I&N Dec. 486 (BIA 2011).................................................................................................. 10
                            18
                                      Matter of Pula,
                            19           19 I&N Dec. 467 (BIA 1987)............................................................................................ 1, 5, 6
                            20
                                      Nat'l Cable & Telecomms. Ass'n v. Brand X Internet Servs.,
                            21           545 U.S. 967 (2005) .................................................................................................................. 6

                            22        Ouda v. INS,
                                         324 F.3d 445 (6th Cir. 2003) ................................................................................................... 12
                            23
                                      Preçetaj v. Sessions,
                            24           907 F.3d 453 (6th Cir. 2018) ................................................................................................... 12
                            25        Rosenberg v. Yee Chien Woo,
                            26           402 U.S. 49 (1971) .............................................................................................................. 3, 10

                            27        Sung Kil Jang v. Lynch,
                                         812 F.3d 1187 (9th Cir. 2015) ................................................................................................. 11
                            28

      Loeb & Loeb
                                                                                                         - ii -
A Limited Liability Partnership                                   AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                                  FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   Statutes
                                  2   8 U.S.C. § 1158 ............................................................................................................................... 8
                                  3   8 U.S.C. § 1158(a)(1) ...................................................................................................................... 4
                                  4   8 U.S.C. § 1158(a)(2)(A) ................................................................................................................ 3
                                  5
                                      8 U.S.C. § 1158(b)(1)(A) ................................................................................................................ 1
                                  6
                                      8 U.S.C. § 1158(b)(2)(A)(vi) ...................................................................................................... 3, 9
                                  7
                                      8 U.S.C. § 1158 (b)(2)(C) ............................................................................................................... 1
                                  8
                                      8 U.S.C. § 1159(c) ........................................................................................................................... 5
                                  9
                                      8 U.S.C. § 1225(b)(1)(A)(i) ............................................................................................................ 5
                            10
                                      8 U.S.C. § 1225(b)(1)(A)(ii) ........................................................................................................... 5
                            11
                            12        Act to Amend the Displaced Persons Act of 1948, Pub. L. No. 81-555, 64 Stat. 219 (1950) ........ 9

                            13        Displaced Persons Act of 1948, Pub. L. No. 80-774, 62 Stat. 1009 ............................................... 9

                            14        Illegal Immigration Reform and Immigrant Responsibility Act of 1996,
                                          Pub. L. No. 104-208, 110 Stat. 3009-546 ................................................................................. 4
                            15
                                      Immigration and Nationality Act, 8 U.S.C. § 1101 et seq. .................................................... passim
                            16
                                      Refugee Act of 1980, Pub. L. No. 96-212, 94 Stat. 102 ............................................................. 2, 4
                            17
                                      Refugee Relief Act of 1953, Pub. L. No. 203, 67 Stat. 400 ............................................................ 9
                            18
                            19        Rules and Regulations

                            20        8 C.F.R. § 208.15 .......................................................................................................................... 10

                            21        Procedures for Asylum and Withholding of Removal; Credible Fear and Reasonable Fear Review
                                         85 Fed. Reg. 80,274 (Dec. 11, 2020) ............................................................................... passim
                            22
                                      Legislative Materials
                            23
                                      Displaced Persons in Europe, S. Rep. No. 80-950 (1948) ............................................................. 9
                            24
                            25        Other Authorities

                            26        Asylum Access, Mexican Asylum System for U.S. Immigration Lawyers FAQ (Nov. 2019),
                                         https://asylumaccess.org/wp-content/uploads/2019/11/Mexican-Asylum-FAQ-for-US-
                            27           Immigration-Lawyers.pdf ......................................................................................................... 7

                            28

      Loeb & Loeb
                                                                                                           - iii -
A Limited Liability Partnership                                     AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                                    FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   Clare Ribando Seelke, Cong. Rsch. Serv., IF10215, Mexico's Immigration Control Efforts 2
                                         (2020), https://fas.org/sgp/crs/row/IF10215.pdf ....................................................................... 7
                                  2
                                      Convention Relating to the Status of Refugees, July 28, 1951
                                  3      189 U.N.T.S. 150 ................................................................................................................ 9, 10
                                  4
                                      David A. Martin, Taming Immigration: The 64th Henry J. Miller Distinguished Lecture Series
                                  5      Remarks, 36 Ga. St. U.L. Rev. 971, 1002 (2020) ..................................................................... 8

                                  6   Edward M. Kennedy, Refugee Act of 1980, 15 Int'l Migration Rev. 141 (1981) ............................ 2

                                  7   UNHCR, Mexico: Fact Sheet (Apr. 2019),
                                        https://reporting.unhcr.org/sites/default/files/UNHCR%20Factsheet%20Mexico%20-
                                  8     %20April%202019.pdf ......................................................................................................... 6, 7
                                  9
                                      UNHCR, States Parties to the 1951 Convention relating to the Status of Refugees and the 1967
                            10          Protocol (2020), https://www.unhcr.org/en-us/protection/basic/3b73b0d63/states-parties-1951-
                                        convention-its-1967-protocol.html .......................................................................................... 11
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb
                                                                                                        - iv -
A Limited Liability Partnership                                   AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                                  FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1                                    SUMMARY OF ARGUMENTS

                                  2          The Departments of Justice and Homeland Security’s (“Departments”) final asylum rule

                                  3   (“Asylum Rule”) conflicts with the Congressional purpose and legislative directives underlying the

                                  4   asylum system. Specifically, Congress has developed a comprehensive statutory scheme that

                                  5   includes certain bars on eligibility, but otherwise establishes discretion as a core element of asylum

                                  6   adjudications. The Asylum Rule overturns this scheme by enacting a series of de facto bars based

                                  7   on enumerated “adverse factors,” some of which Congress has clearly stated cannot be bars to

                                  8   eligibility. Additionally, these new de facto bars—as well as substantial changes to the scope of

                                  9   firm resettlement bar—mark a substantial departure from the discretion-based asylum regime. The

                            10        Departments, however, fail to provide sufficient support to justify this dramatic shift.

                            11               The Asylum Rule’s unsupported deviations from long-standing practice, domestic statutes,

                            12        and the international law principles underlying the statutes warrant granting Plaintiffs’ motion.

                            13                               AMICUS BRIEF IN SUPPORT OF PLAINTIFFS

                            14        I.     The Departments’ Adverse Factors Create De Facto Bars that Conflict with Congress’

                            15               Statutory Text

                            16               The Immigration and Nationality Act (“INA”) bakes discretion into its very foundation by

                            17        stating that the Departments “may grant asylum” to an applicant. 8 U.S.C. § 1158(b)(1)(A)

                            18        (emphasis added). Therefore, when a rule governing the Departments’ discretion bars whole

                            19        categories of applicants at the threshold of eligibility for asylum protection, that rule must be

                            20        “consistent with” Congress's entire framework of asylum protection. Id. § 1158(b)(2)(C); see also

                            21        East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1261 (9th Cir. 2020) (holding that the

                            22        executive branch exceeded power delegated to it by Congress by categorically barring applicants

                            23        who entered the United States at a point not designated by officials); Matter of Pula, 19 I&N Dec.

                            24        467, 472-73 (BIA 1987) (discretion cannot be arbitrary or have the effect of categorically barring

                            25        asylum in “virtually all cases”). The Asylum Rule challenged in the present case creates de facto

                            26        categorical bars and is not “consistent with” the INA.

                            27               A.      The Asylum Rule’s De Facto Bars and Amorphous Exceptions Impermissibly

                            28                       Narrow the Discretion the INA Requires

                                                                                       -1-
      Loeb & Loeb
A Limited Liability Partnership                           AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                          FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1          The Asylum Rule distorts the application of discretion by establishing “adverse facts” that

                                  2   will function as de facto, categorical bars on asylum. The Rule specifies unlawful entry, failure to

                                  3   file for legal protection in a third country, and use of fraudulent documents as factors that are

                                  4   “significantly adverse for purposes of the discretionary determination.” Procedures for Asylum and

                                  5   Withholding of Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274, 80,282

                                  6   (Dec. 11, 2020). The Rule also identifies nine other “adverse factors”—such as whether the person

                                  7   seeking asylum had spent 14 days in any country that permitted application for refuge or whether

                                  8   the applicant transited through more than one country prior to arrival in the United State—that

                                  9   “would ordinarily result in the denial of asylum as a matter of discretion." Id. Only exceedingly

                            10        rare contingencies, such as the presence of “extraordinary circumstances and exceptional or

                            11        extremely unusual hardship,” can justify a grant of asylum when these new “adverse factors” apply.

                            12        Id.at 80,348. The Departments cite only undefined national security or foreign policy considerations

                            13        as examples of “extraordinary circumstances.” Id. at 80,282.

                            14               Cases satisfying the “exceptional and extremely unusual hardship” prong will also be rare,

                            15        since the applicant will have to prove by “clear and convincing evidence” that she fits within this

                            16        category. Id. That daunting standard will screen out all but a handful of asylum seekers. By

                            17        establishing barriers that are effectively impossible to clear, the Asylum Rule replaces discretion

                            18        with de facto bars.

                            19               Further, in amici's experience, application of amorphous national security or foreign policy

                            20        rationales to asylum at the discretion stage will have one of two deleterious consequences. First,

                            21        asylum grants may only benefit the handful of immigrants with insider information about hostile

                            22        foreign powers. In the alternative, asylum grants may become ideological, turning on whether a

                            23        grant of asylum would bolster a foreign ally or embarrass a foreign foe. Each of these outcomes

                            24        would be inimical to Congress’s plan for refugee protection. Cf. Edward M. Kennedy, Refugee Act

                            25        of 1980, 15 Int'l Migration Rev. 141, 145 (1981) (quoting testimony from a senior executive branch

                            26        official heard by Congress prior to the enactment of the Refugee Act of 1980 that U.S. refugee

                            27        policy had devolved into a “patchwork of different programs” influenced by the agenda of the “early

                            28        cold war years”).

                                                                                      -2-
      Loeb & Loeb
A Limited Liability Partnership                             AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                            FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1          B.      The Asylum Rule’s De Facto Bars Conflict with Congress’ Statutory Scheme of

                                  2                  Narrowly-Tailored Bars

                                  3          In the INA, Congress imposed specific, categorical bars on asylum including firm

                                  4   resettlement in a third country, 8 U.S.C. § 1158(b)(2)(A)(vi), and applicability of an agreement

                                  5   between the United States and a third country for safe removal to that country, 8 U.S.C. §

                                  6   1158(a)(2)(A). Each of these categorical bars constitutes a deliberate legislative trade-off between

                                  7   U.S. asylum protection and other values, including sharing the refugee burden with other states.

                                  8   Congress’s insertion of these categorical bars demonstrates that Congress knew how to include such

                                  9   sweeping restrictions when it believed they were appropriate. In contrast, the Asylum Rule’s

                            10        unilateral addition of a host of de facto categorical bars disrupts the balance that Congress sought to

                            11        strike between asylum protection and sharing responsibility for refugees with other states.

                            12               That risk of undermining the asylum provision’s protective framework is particularly acute

                            13        when, as here, a new rule imposes an express or de facto bar that covers the same field as a statutory

                            14        bar. For example, the Ninth Circuit has held that the “firm resettlement” bar at 8 U.S.C. §

                            15        1158(b)(2)(A)(vi) requires either a formal offer to the foreign national of permanent residence in a

                            16        third country or evidence that the third country “officially sanctions” the foreign national’s

                            17        “indefinite presence.” See Maharaj v. Gonzales, 450 F.3d 961, 976 (9th Cir. 2006) (en banc). Even

                            18        the Departments recognize that firm resettlement requires that the foreign national “be able to reside

                            19        permanently or indefinitely in the third country.” 85 Fed. Reg. at 80,364.

                            20               In contrast, the Asylum Rule effectively broadens the criteria for denying asylum based on

                            21        one’s status in a third country by imposing de facto bars on asylum for applicants who have

                            22        traveled—however briefly—through a third country without seeking legal protection or remained

                            23        in a third country for longer than 14 days. Contrary to the long-established definition of firm

                            24        resettlement, the Departments’ de facto bars would deny asylum even when the asylum seeker’s

                            25        stay was merely one brief “stop[] along the way” in an escape from persecution. See Rosenberg v.

                            26        Yee Chien Woo, 402 U.S. 49, 56 n.5 (1971); id. at 57 n.6 (recognizing the need to preserve legal

                            27        protections despite such interim “stages” in the refugee's journey).

                            28

                                                                                       -3-
      Loeb & Loeb
A Limited Liability Partnership                           AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                          FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   II.     Two Adverse Factors—Unlawful Manner of Entry and Use of Fraudulent Entry

                                  2           Documents—Conflict with Congress’ Statutory Scheme

                                  3           Certain adverse factors in the Asylum Rule conflict with additional legal authority.

                                  4   Specifically, the Asylum Rule establishes unlawful manner of entry and use of fraudulent entry

                                  5   documents as “significantly adverse” factors, despite legislative directives that these are not

                                  6   eligibility bars.

                                  7           A.      Under the Refugee Act and the Illegal Immigration Reform Act, Unlawful

                                  8                   Manner of Entry is Not a Bar to Asylum

                                  9           Congress relied on the 1951 Convention Relating to the Status of Refugees (the “Refugee

                            10        Convention”) and the 1967 U.N. Protocol Relating to the Status of Refugees (the “Refugee

                            11        Protocol”) when enacting the landmark Refugee Act of 1980, Pub. L. No. 96-212, 94 Stat. 102

                            12        (1980). See INS v. Cardoza-Fonseca, 480 U.S. 421, 436–37 (1987). Congress drafted the Refugee

                            13        Act to “provide a permanent and systematic procedure for the admission … of refugees.” Refugee

                            14        Act § 101(b). In creating this comprehensive framework, Congress did not predicate threshold

                            15        eligibility for asylum on an applicant's manner of entry into the United States. Instead, Congress

                            16        understood that an asylum seeker was fleeing her home country to avoid “being shot, tortured, or

                            17        otherwise persecuted.” Cardoza-Fonseca, 480 U.S. at 440.            Congress thus established broad

                            18        eligibility for any foreign national “physically present in the United States or at a land border or port

                            19        of entry.” Refugee Act § 208(a) (emphasis added).

                            20                Sixteen years later, Congress reaffirmed that manner or port of entry is independent of

                            21        threshold eligibility. See Illegal Immigration Reform and Immigrant Responsibility Act of 1996

                            22        (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009-546. Specifically, IIRIRA provided that “[a]ny

                            23        alien who is physically present in the United States or who arrives in the United States (whether or

                            24        not at a designated port of arrival) . . . irrespective of such alien’s status, may apply for asylum.” 8

                            25        U.S.C. § 1158(a)(1) (emphasis added); see also East Bay v. Trump, 950 F.3d at 1261.

                            26                Despite this statutory authority, the Asylum Rule establishes unlawful entry as a

                            27        “significantly adverse factor.” Because a large proportion of asylum seekers arrive at undesignated

                            28        points, the Asylum Rule’s denial of these applications would eviscerate the threshold eligibility

                                                                                        -4-
      Loeb & Loeb
A Limited Liability Partnership                            AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                           FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   necessary for the INA’s comprehensive framework. The Ninth Circuit has held that a rule that

                                  2   categorically barred asylum for those who entered at an undesignated point at the border exceeded

                                  3   the executive branch’s authority. See East Bay v. Trump, 950 F.3d at 1261. Repurposing that rule

                                  4   into the de facto categorical bar in the Asylum Rule should engender the same result.

                                  5          B.      Under the INA, Use of Fraudulent Entry Documents Is Not a Bar to Asylum

                                  6          Congress—in providing for summary, expedited removal of certain foreign nationals who

                                  7   arrived at the border without documents or with fraudulent document—required that an asylum

                                  8   officer interview individuals who expressed an intent to “apply for asylum . . . or a fear of

                                  9   persecution.” 8 U.S.C. § 1225(b)(1)(A)(i) & (ii). This guarantee of an asylum interview would be

                            10        superfluous if Congress believed that the Departments could routinely deny asylum claims based on

                            11        an asylum seeker’s misrepresentation. Similarly, Congress provided that an asylee seeking lawful

                            12        permanent resident status would be eligible for a waiver of most grounds for inadmissibility,

                            13        including the subsection on misrepresentation. See 8 U.S.C. § 1159(c). Despite acknowledging this

                            14        subsection in the Asylum Rule, the Departments offer no plausible reason that Congress would have

                            15        expressly authorized the waiver if Congress also expected that misrepresentation would usually

                            16        trigger a discretionary denial of asylum in the first instance. See 85 Fed. Reg. at 80,349-50.

                            17               The Board of Immigration Appeals has confirmed that use of fraudulent documents is just

                            18        one factor in the asylum analysis. See Matter of Pula, 19 I&N Dec. at 474. Specifically, the Board

                            19        admonished that concern with the “circumvention of orderly refugee procedures” should not yield

                            20        the "practical effect" of denying relief in “virtually all cases.” Id. at 473. Driving home this point,

                            21        Matter of Pula stated that the “danger of persecution should generally outweigh all but the most

                            22        egregious of adverse factors.” Id. at 474. This standard has guided discretion in asylum cases for

                            23        more than thirty years. The Asylum Rule’s codification of the use of fraudulent documents as an

                            24        effectively insurmountable barrier to asylum cannot be squared with the Board’s long-standing

                            25        practice or Congress’s express mandates.

                            26        III.   Even If the Asylum Rule Were Considered a Permissible Construction of the INA, the

                            27               Departments Have Not Provided a Sufficient Explanation for the Change in Statutory

                            28               Interpretation Underlying the Asylum Rule

                                                                                       -5-
      Loeb & Loeb
A Limited Liability Partnership                           AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                          FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1            The “adverse factors” mark a substantial departure from the current case-by-case balancing

                                  2   approach governing the exercise of discretion. Matter of Pula, 19 I&N Dec. at 472-73, superseded

                                  3   in part by statute on other grounds as recognized in Andriasian v. INS, 180 F.3d 1033, 1043-44 &

                                  4   n.17 (9th Cir. 1999). An agency may change its interpretation of an ambiguous statute, provided

                                  5   that the agency provides a “reasoned explanation.” See Nat'l Cable & Telecomms. Ass'n v. Brand

                                  6   X Internet Servs., 545 U.S. 967, 981-82 (2005); Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117,

                                  7   2125 (2016); East Bay Sanctuary Covenant v. Barr, 964 F.3d 832, 846-49 (9th Cir. 2020) (East Bay

                                  8   v. Barr); cf. East Bay Sanctuary Covenant v. Barr, Case No. 19-cv-04073-JST, 2020 U.S. Dist.

                                  9   LEXIS 211795, at *9-10 (N.D. Ca. Nov. 10, 2020) (discussing Supreme Court's 2019 stay of

                            10        preliminary injunction against the third-country rule). As discussed above, the interpretations here

                            11        are inconsistent with the statute. Regardless, the Departments have failed to provide a “reasoned

                            12        explanation” for their abrupt pivot from prior practice.

                            13                 A.        The Departments Fail to Support Their Claims Regarding Asylum in Mexico

                            14                 Even if the Asylum Rule were consistent with the INA, the Departments have not provided

                            15        a “reasoned explanation” for their departure from past statutory interpretation. For example, the

                            16        Departments provide insufficient support for their claim that seeking asylum in Mexico is a

                            17        practicable alternative. The Ninth Circuit, by contrast, recently cast doubt on the viability of Mexico

                            18        as an asylum alternative. Cf. East Bay v. Barr, 964 F.3d at 850 (finding that government's claims

                            19        about efficacy of Mexico's asylum process in context of third-country transit rule were “ungrounded

                            20        in reality”); see also id. at 851 (asylum seekers in “Mexico are (1) subject to violence and abuse

                            21        from third parties and government officials, (2) denied their rights under Mexican and international

                            22        law, and (3) wrongly returned to countries from which they fled persecution”).

                            23                 The Departments’ assertion relies in part on quotes from three sources that—read fairly and

                            24        in context—reflect severe skepticism about Mexico’s asylum procedures. First, the Departments

                            25        quote from a United Nations High Commissioner for Refugees (“UNHCR”) spokesperson

                            26        mentioning Mexico's decision to continue accepting asylum claims during the pandemic. 85 Fed.

                            27        Reg. at 80,282-83. However, UNHCR has also stated that “strong obstacles” hinder access to

                            28        asylum        in    Mexico.    UNHCR,      Mexico:      Fact     Sheet,    p.    2    (Apr.     2019),

                                                                                       -6-
      Loeb & Loeb
A Limited Liability Partnership                              AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                             FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   https://reporting.unhcr.org/sites/default/files/UNHCR%20Factsheet%20Mexico%20-

                                  2   %20April%202019.pdf.           Analyzing these obstacles, UNHCR noted “the absence of proper

                                  3   protection screening protocols for families and adults” and the “lack of a systematic

                                  4   implementation” of protections for children. Id. In addition, UNHCR cited "insufficient resources

                                  5   and limited field presence" of asylum processing offices, which limit practical access to asylum. Id.

                                  6           Second, the Departments cite an asylum group’s statement that Mexico has “adopted a

                                  7   broader refugee definition than the U.S. and grants a higher percentage of asylum applications." 85

                                  8   Fed. Reg. at 80,347, quoting Asylum Access, Mexican Asylum System for U.S. Immigration Lawyers

                                  9   FAQ 1, 7 (Nov. 2019), https://asylumaccess.org/wp-content/uploads/2019/11/Mexican-Asylum-

                            10        FAQ-for-US-Immigration-Lawyers.pdf (“Asylum Access FAQ”). However, the Departments’

                            11        citation ignores the group’s more critical assessment that Mexico has “long wait times, poor-quality

                            12        decisions, and high levels of detention and deportation without access to the asylum system.”

                            13        Asylum Access FAQ, 1.

                            14                Third, the Departments cite a Congressional Research Service report, Clare Ribando Seelke,

                            15        Cong.       Rsch.     Serv.,   IF10215   Mexico's     Immigration   Control   Efforts    2   (2020),

                            16        https://fas.org/sgp/crs/row/IF10215.pdf, (“CRS Report”) that also mentions increased rates of

                            17        asylum applications in Mexico. See 85 Fed. Reg. at 80,283. But the Asylum Rule’s explanation fails

                            18        to cite to the Congressional Research Service's assessment—based on a 2019 U.S. State Department

                            19        report—that “migrants in Mexico are vulnerable to human rights abuses and human trafficking.”

                            20        CRS Report at 1. The Congressional Research Service piece also flags warnings by human rights

                            21        groups that the Mexican government has not been “adequately addressing corruption among police

                            22        and migration officials.” Id. In addition, the Congressional Research piece cited asylum experts

                            23        who have found that Mexico lacks “sufficient budget or staff” to adjudicate asylum applications.

                            24        Id. at 2.

                            25                B.          The Departments Fail to Support Their Claim that the Asylum Rule Targets

                            26                            Meritless Claims

                            27                The Departments assert that the Asylum Rule allows “adjudicators to focus resources more

                            28        effectively on potentially meritorious claims rather than on meritless ones.” 85 Fed. Reg. at 80,284.

                                                                                          -7-
      Loeb & Loeb
A Limited Liability Partnership                               AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                              FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   The Departments invoked this rationale when defending an earlier rule that categorically denied

                                  2   asylum to those who failed to apply for protection in a third country before seeking asylum in the

                                  3   United States. See East Bay v. Barr, 964 F.3d at 852. The Ninth Circuit affirmed the district court’s

                                  4   enjoinment of that rule, because it exceeded executive authority and was inconsistent with § 1158.

                                  5   Id. at 857-58. The express categorical bar that the Ninth Circuit found wanting there and the de

                                  6   facto bar in the Asylum Rule here share a serious infirmity: each indiscriminately cuts off

                                  7   meritorious applications along with meritless claims.

                                  8          Consider the ruinous effect of the adverse third country transit factor, which establishes

                                  9   transit through more than one country en route to the United States as an adverse factor. Many

                            10        asylum seekers will fear to apply for asylum in a country such as Mexico in which substantial

                            11        obstacles hinder participation in the asylum process. See id. at 853. Indeed, amici have represented

                            12        asylum seekers who were mistreated or endangered in these very countries, and other reputable

                            13        immigration scholars—including those who urge robust immigration enforcement—have focused

                            14        on desperate conditions in Mexico. See David A. Martin, Taming Immigration: The 64th Henry J.

                            15        Miller Distinguished Lecture Series Remarks, 36 Ga. St. U.L. Rev. 971, 1002 (2020) (noting in

                            16        essay by University of Virginia emeritus professor who served as INS General Counsel and

                            17        Principal Duty General Counsel of the Department of Homeland Security that Mexican border

                            18        regions “where asylum seekers wait are prime operating ground for violent Mexican cartels” and

                            19        enforced stay in Mexico “serves mainly to multiply hardships in order to discourage asylum

                            20        seekers”).

                            21               The 14-day stay de facto bar reinforces this point. Under that measure, adjudicators would

                            22        deny a claim if the asylum seeker spent more than 14 days in a third country before seeking to enter

                            23        the United States. But the mere length of the journey through a third country says little or nothing

                            24        about the merits of the asylum-seeker's claim. Many asylum seekers require a long journey to reach

                            25        a possible haven, and these journeys often involve time-consuming stops along the way. Indeed, an

                            26        asylum seeker with a stronger claim may well take longer, because of the importance of care in

                            27        selecting a route. In addition, inclement weather, the need for personal safety, and the asylum

                            28        seeker's lack of resources may cause delays. None of these factors has any relationship to the

                                                                                      -8-
      Loeb & Loeb
A Limited Liability Partnership                           AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                          FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   underlying merits of the applicant's asylum claim. Yet the new rule imposes a de facto bar on all

                                  2   such claims.

                                  3          C.      The Departments Fail to Support Their Dilution of the Firm Resettlement

                                  4                  Standard

                                  5          The Departments have also changed the longstanding approach to the INA’s categorical bar

                                  6   on asylum for applicants who have firmly resettled in a third country by replacing the longtime

                                  7   “permanent” standard for firm resettlement with one hinging on a more provisional “non-

                                  8   permanent” or even undocumented status. See 8 U.S.C. § 1158(b)(2)(A)(vi) (statutory bar); 85 Fed.

                                  9   Reg. at 80,283 (new standard under the Asylum Rule); 85 Fed. Reg. at 80,364 (“[T]he Departments

                            10        do not believe that legal presence should be a requirement of firm resettlement”). This expansion

                            11        conflicts with the settled meaning that Congress and the courts have ascribed to the firm resettlement

                            12        bar for decades.

                            13               The concept behind the firm resettlement bar emerged in the wake of World War II, when

                            14        global states sought to address the unprecedented need for refugee relief. The United States and

                            15        many members of the United Nations General Assembly pooled their efforts in a multi-national

                            16        entity called the International Refugee Organization (“IRO”), with a mission that included “the

                            17        resettlement and re-establishment, in countries able and willing to receive them, of persons who are

                            18        the concern of the Organization.” See U.S. Senate Committee on the Judiciary, Displaced Persons

                            19        in Europe, S. Rep. No. 80-950, at 2 (1948). The IRO developed the concept of firm resettlement to

                            20        maximize the positive impact of member nations’ assistance in this mission, and allied powers,

                            21        including the United States, soon implemented the concept in domestic legislation. See id. at 9; see

                            22        also Displaced Persons Act of 1948, Pub. L. No. 80-774, 62 Stat. 1009; Act to Amend the Displaced

                            23        Persons Act of 1948, § 2(c), 64 Stat. 219, Pub. L. 81-555, H.R. 4567 (1950); Refugee Relief Act of

                            24        August 7, 1953, Pub. L. No. 203, 67 Stat. 400.

                            25               Subsequent developments in international law regarding postwar relief efforts—with which

                            26        the United States was integrally involved—inform interpretations of those Congressional

                            27        enactments. Specifically, the Refugee Convention excluded from coverage any person with the

                            28        “rights and obligations which are attached to the possession of the nationality of that country.”

                                                                                       -9-
      Loeb & Loeb
A Limited Liability Partnership                           AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                          FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   Convention Relating to the Status of Refugees, art 1(E), July 28, 1951, 189 U.N.T.S. 150 (emphasis

                                  2   added). The Convention also excluded any person who “has acquired a new nationality, and enjoys

                                  3   the protection of the country of his new nationality.” Id., art. 1(C)(3). Echoing this emphasis on

                                  4   stable and long-term legal status, U.S. courts have held for nearly fifty years that firm resettlement

                                  5   requires a showing of permanent resettlement and required the government to present prima facie

                                  6   evidence meeting this standard. See Rosenberg v. Woo, 402 U.S. at 56 n.5 (foreign national had

                                  7   “valid Hong Kong identity papers enabling him to return and live there”). In 1996, Congress

                                  8   inserted firm resettlement into the asylum provision of the INA as a categorical bar, codifying the

                                  9   doctrine’s longtime values of permanence and safety. See Matter of A-G-G-, 25 I&N Dec. 486, 494

                            10        (BIA 2011). Implementing this codification in 2000, the Immigration and Naturalization Service

                            11        (the Justice Department predecessor to today's Immigration and Customs Enforcement unit in the

                            12        Department of Homeland Security) issued a rule defining firm resettlement as “an offer of

                            13        permanent resident status, citizenship, or some other type of permanent resettlement.” 8 C.F.R. §

                            14        208.15.

                            15                  The Departments upend this long-established approach by expanding firm resettlement to

                            16        include a “non-permanent” status as long as that status is in theory renewable, and even

                            17        undocumented status when an applicant has “physically resided voluntarily” and without

                            18        persecution in a third country for “one year or more” prior to entry into the United States. See 85

                            19        Fed. Reg. at 80,283. These criteria do not entail the proof of permanence and stability that the firm

                            20        resettlement bar requires. In amici’s experience, any status that must be renewed can also be

                            21        arbitrarily revoked, yet the Departments provide no concrete definition of grounds for revocation

                            22        that will stave off the risk of arbitrariness. Undocumented status entails even fewer assurances of

                            23        permanence or stability, as a third country could remove a person with such a status at any time.

                            24                  While the Departments assert that their overhaul of firm resettlement to include temporary

                            25        status reconciles “diverging [judicial] interpretations,” 85 Fed. Reg. at 80,363, this assertion ignores

                            26        the judicial consensus on permanence and stability. The Departments correctly state that courts

                            27        have used two different verbal formulations to describe firm resettlement. Compare Maharaj v.

                            28        Gonzales, 450 F.3d 961, 977 (requiring a clear showing that the applicant was “entitled” to

                                                                                       - 10 -
      Loeb & Loeb
A Limited Liability Partnership                             AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                            FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   permanent residence in a third country) and Etienne Tchitchui v. Holder, 657 F.3d 132, 137 (2d Cir.

                                  2   2011) (considering whether the “totality of the circumstances” demonstrate permanence and

                                  3   stability). However, a closer examination shows that the two strands have converged on a pragmatic

                                  4   inquiry about the permanence of the applicant’s situation in a third country. For example, the

                                  5   Second Circuit in Tchitchui relied on facts suggesting that the applicant from Cameroon had a

                                  6   permanent status in Guatemala: he had obtained permanent residence in Guatemala, engaged in

                                  7   “ongoing business activities” there, and “could work and travel at will.” 657 F.3d at 137. Likewise,

                                  8   the Ninth Circuit has recognized that firm resettlement includes an applicant's “acquisition of

                                  9   nationality” in a third country, together with the grant of a "wide range of rights" such as the right

                            10        to travel and access to education and employment. See Sung Kil Jang v. Lynch, 812 F.3d 1187,

                            11        1191, 1193 (9th Cir. 2015).

                            12                The Departments’ other putative rationales for these precipitous changes only underscore

                            13        their lack of support. For example, the Departments assert that the permanency test is outmoded

                            14        since firm resettlement is more widely available now than the earlier regulation or agency decisions

                            15        have found. 85 Fed. Reg. at 80,282 n.10. To support its claim that firm resettlement has now

                            16        become widely available, the government heralds the 43 new signatories to the Refugee Convention

                            17        since 1990. Id. However, amici's own experience indicates that this data point cannot bear the

                            18        weight of the government's optimism.

                            19               Amici's research, teaching, and practice go beyond extolling the formal approval of refugee

                            20        protections on which the Departments rely. In amici’s experience, conditions on the ground in many

                            21        of the 43 countries reflect persistent persecution of the signatories’ own nationals, let alone entrants

                            22        from elsewhere. This should not be surprising, since many of the 43 countries that have approved

                            23        the Refugee Convention since 1990 were formerly part of the Communist bloc or the former

                            24        Yugoslavia, where despotic government, pervasive corruption, and even mass atrocities were the

                            25        order of the day. See UNHCR, States Parties to the 1951 Convention relating to the Status of

                            26        Refugees       and       the       1967       Protocol        (2020),       https://www.unhcr.org/en-

                            27        us/protection/basic/3b73b0d63/states-parties-1951-convention-its-1967-protocol.html            (listing,

                            28        inter alia, Afghanistan, Albania, Azerbaijan, Belarus, Bosnia and Herzegovina, Bulgaria,

                                                                                       - 11 -
      Loeb & Loeb
A Limited Liability Partnership                            AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                           FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1   Cambodia, Croatia, Georgia, Honduras, Kyrgyztan, Latvia, Lithuania, Mexico, Montenegro,

                                  2   Romania, the Russian Federation, Serbia, and Tajikistan).

                                  3            While some of these countries have made halting progress in the development of rule-of-law

                                  4   institutions, none is the poster child for a newly expansive firm resettlement doctrine that the

                                  5   Departments proclaim. For many of the signatory states, the years from 1990 to the present have

                                  6   included one step forward and two steps back. See Ouda v. INS, 324 F.3d 445, 449 (6th Cir. 2003)

                                  7   (applicants who fled to Bulgaria unable to apply for citizenship there since they were Muslims and

                                  8   then forced to leave); Boika v. Holder, 727 F.3d 735, 739-40 (7th Cir. 2013) (persecution in Belarus

                                  9   based on opposition to government); Preçetaj v. Sessions, 907 F.3d 453, 458-60 (6th Cir. 2018)

                            10        (reversing denial of asylum and remanding for further consideration of changed circumstances based

                            11        on violence in Albania). The list of new signatories that the Departments cite is not evidence of

                            12        firm resettlement’s growth, but rather “Exhibit A” in its evanescence.

                            13                                                   CONCLUSION

                            14                 For these reasons, this Court should grant Plaintiffs’ motion.

                            15
                            16        Dated:    December 29, 2020                    Respectfully submitted,

                            17                                                       By: /s/ Camron A. Dowlatshahi
                                                                                         Camron A. Dowlatshahi (SBN 308618)
                            18                                                           LOEB & LOEB LLP
                                                                                         10100 Santa Monica Blvd., Suite 2200
                            19                                                           Los Angeles, CA 90067
                                                                                         cdowlatshahi@loeb.com
                            20                                                           Telephone: (310) 282-2000
                                                                                         Facsimile: (310) 282-2200
                            21
                                                                                         Laura McNally (Pro Hac Vice application
                            22                                                           forthcoming)
                                                                                         lmcnally@loeb.com
                            23                                                           Neil Nandi (Pro Hac Vice application
                                                                                         forthcoming)
                            24                                                           nnandi@loeb.com
                                                                                         LOEB & LOEB LLP
                            25                                                           321 N. Clark St., Suite 2300
                                                                                         Chicago, IL 60654
                            26                                                           Telephone: (312) 464-3100
                                                                                         Facsimile: (312) 464-3111
                            27
                            28

                                                                                       - 12 -
      Loeb & Loeb
A Limited Liability Partnership                            AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                           FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
                                  1                                                         Peter S. Margulies (Pro Hac Vice application
                                                                                            forthcoming)
                                  2                                                         ROGER WILLIAMS UNIVERSITY SCHOOL
                                                                                            OF LAW*
                                  3                                                         10 Metacom Avenue
                                                                                            Bristol, RI 02809
                                  4                                                         (401) 254-4564

                                  5                                                         Shoba Sivaprasad Wadhia (Pro Hac Vice
                                                                                            application forthcoming)
                                  6                                                         PENN STATE LAW*
                                                                                            252E Lewis Katz Building
                                  7                                                         University Park, PA 16802
                                                                                            (814) 865-3823
                                  8
                                                                                     Attorneys for Amicus Curiae Immigration Law
                                  9                                                  Professors

                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28        *
                                          University affiliations are listed solely for informational purposes.
                                                                                         - 13 -
      Loeb & Loeb
A Limited Liability Partnership                              AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
    Including Professional
         Corporations
                                                             FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-cv-09253-JD)
